Title: John Martin Baker to Thomas Jefferson, 18 February 1818
From: Baker, John Martin
To: Jefferson, Thomas


                    
                        
                            Sir,
                            George-Town,
February 18th 1818.
                        
                        I pray your Goodness to forgive, my being importune; Mr Lee, having particularly recommended me, to apply to The President, by letter, for the Consulate of Tunis, which he informed me was vacant; I had the Honor to address The President, on the thirtieth ultimo: Copy of which letter, I take the liberty Sir, to enclose: with the Copy of a letter, written me by Commodore John Shaw, (now in this City) which last, I exhibited, To the Honorable John Quincy Adams Secretary of State, on the Sixteenth instant, when soliciting of the Secretary, said appointment, and left it with him, by his desire: Mr Adams, was pleased to say to me, that he would mention my application to The President.—
                        Commodore Shaw, informs me, that The Consul of Tunis, Mr Anderson, had left Tunis: and that Mr Shayler, Consul General at Algiers, had sent on the chaplain of the United States, Ship Washington, to Tunis, to act pro-tem: (from Gibraltar, by the via of Marseilles.)
                        The French Minister, Le Sieur Hyde de Nieuville, has been so kind as to mention me, To The President, (on Wednesday Evening last) on the part particular of The Dutchess of Orleans, who has been pleased to take interest in the welfare of our family; and he will do the same with The Secretary of State, on their next meeting. I now Entreat you Sir, to have the feeling kindness to oblige me with a letter Recommending me to The President, for the Consulate of Tunis: which will prove a comfortable Support for my family, and for my Aged, infirm Mother in Law, who is with us; (Mrs Elizabeth Weissenfels, widow of the Late Coll Frederick Weissenfels, of the Revolutionary Army:) and enable me to Educate my Youngest two Daughters, and two Sons: the Youngest Louis, Jean, Marie, in his fifth Year; My own, and families future Happiness depends on your Benevolent feeling: and Mr Madisons, for me. The President, was pleased to say to me, soon after his late return, that I should have your kind Recommendation for any place, that I would learn to be vacant, and that He was disposed to Serve me. With lasting Gratitude, and Sincere Prayers for your Health and Happiness.
                        I have the Honor to Be
                        
                            With High Respect Sir, Your Faithful, Obedient, Humble Servant—
                            John Martin Baker.
                        
                    
                    
                        I intended writing to Mr Madison, to solicit the favor of a letter to Mr Adams; but just before closeing this letter, I hear from Mr Lee, that Mr Madison’s, Venerable Estimable Mother, was dangerously ill, the effects of a fall, and at such a painful moment, I dare not intrude on Mr Madison’s Goodness.—
                    
                